FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                               December 5, 2008
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                  Clerk of Court
                               TENTH CIRCUIT



 UNITED STATES OF AMERICA,

             Plaintiff - Appellee,                      No. 08-3002
 v.                                                     (D. Kansas)
 KENET DEL CID-RENDON, also                  (D.C. No. 2:06-CR-20021-KHV-2)
 known as Rendon Kenet Del Cid,
 Carlos Leonel and Keneth Leonel,

             Defendant - Appellant.


                          ORDER AND JUDGMENT *


Before BRISCOE, MURPHY, and HARTZ, Circuit Judges.


      Kenet Del Cid-Rendon appeals the sentence imposed after his plea of guilty

to charges arising out of a drug conspiracy. He challenges only the substantive

reasonableness of the sentence, which was within the advisory guidelines range.

Mr. Cid-Rendon argues that his criminal-history category overrepresented his

criminal history and that he should not have been treated the same as codefendant


      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Edguar Lizardo-Figueroa, who was described in the presentence report as the

other “lieutenant[]” in the conspiracy. R. Vol. III at 18. Mr. Cid-Rendon has not

overcome the presumption of reasonableness that we attach to a within-guidelines

sentence. See United States v. Kristl, 437 F.3d 1050, 1053–54 (10th Cir. 2006).

We therefore AFFIRM his sentence.

                                      ENTERED FOR THE COURT


                                      Harris L Hartz
                                      Circuit Judge




                                        -2-